                                          Case 5:17-cv-06734-LHK Document 169 Filed 06/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     JEFFERY DEAN BLACK,                               Case No. 17-CV-06734-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                           FEDERAL RULE OF CIVIL
                                  14             v.                                        PROCEDURE 50 MOTION
                                  15     IRVING MATERIALS, INC.,
                                  16                   Defendant.

                                  17

                                  18          Upon further consideration, the Court DENIES Plaintiff Black’s motion for judgment as a

                                  19   matter of law pursuant to Federal Rule of Civil Procedure 50.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: June 11, 2019

                                  23                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28                                                   1
                                       Case No. 17-CV-06734-LHK
                                       ORDER DENYING PLAINTIFF'S FEDERAL RULE OF CIVIL PROCEDURE 50 MOTION
